Case: 19-10357      Document: 00515218967         Page: 1    Date Filed: 12/02/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-10357                         December 2, 2019
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

PARKER STEPHEN LANE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:18-CR-266-1


Before BENAVIDES, GRAVES, and HO, Circuit Judges.
PER CURIAM: *
       Parker Stephen Lane pleaded guilty to one count of engaging in a
fraudulent transaction with an access device and aiding and abetting, and one
count of unauthorized use of means of identification. The district court varied
above the advisory guideline range of 57 to 71 months and sentenced Lane to
96 months of imprisonment.               Lane contends that his sentence was
substantively unreasonable because it was based on a mistake in the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10357     Document: 00515218967     Page: 2   Date Filed: 12/02/2019


                                  No. 19-10357

presentence report, specifically a miscalculation of what his offense level would
have been had an uncharged offense been considered relevant conduct.
      We review the substantive reasonableness of a sentence for abuse of
discretion. Gall v. United States, 552 U.S. 38, 51 (2007). An above-guidelines
sentence is substantively unreasonable if it “(1) does not account for a factor
that should have received significant weight, (2) gives significant weight to an
irrelevant or improper factor, or (3) represents a clear error of judgment in
balancing the sentencing factors.” United States v. Smith, 440 F.3d 704, 708
(5th Cir. 2006).
      Lane fails to establish that the district court based the sentence on the
alternative offense level. The district court detailed multiple reasons for its
upward variance, including Lane’s criminal history and the severity of the
offense. It did not mention the alternative offense level during the sentencing
hearing or in its written statement of reasons. Because the record does not
establish that the district court gave weight to an improper or irrelevant factor,
Lane fails to show that his sentence was substantively unreasonable. See
Smith, 440 F.3d at 708.
      AFFIRMED.




                                        2